DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements submitted on October 28, 2020 have been considered by the Examiner.


Claim Objections
Claims 6, 10, 12-16, 19 and 20 are objected to because of the following informalities.  
Claim 6 recites “the first grandchild nodes” and “the one or more grandchild nodes,” and depends from claim 1, which recites “one or more first grandchild nodes.”  In order to avoid potential confusion, it is recommended that such terminology be consistent.
Also in claim 6, the phrase “such that spacing the two or more text descriptions are equally spaced” is considered grammatically improper.
In claim 10, the phrase “the device data that is organized in digital computer memory is stored is a hierarchical tree” is considered grammatically improper.
Claims 12-14 and 19 each recites, “wherein the non-transitory computer-readable medium further comprising instructions stored in memory, executed by the one or more processors, cause the performance of…”, which is grammatically improper.  The phrase is also potentially confusing, as it appears to require the instructions be both stored in memory and 
Claim 16 recites “the first grandchild nodes” and “the one or more grandchild nodes,” and depends from claim 11, which recites “one or more first grandchild nodes.”  In order to avoid potential confusion, it is recommended that such terminology be consistent.
Also in claim 16, the phrase “such that spacing the two or more text descriptions are equally spaced” is considered grammatically improper.
In claim 20, the phrase “the device data that is organized in digital computer memory is stored is a hierarchical tree” is considered grammatically improper.
Appropriate correction is required.

Claim 20 is a duplicate of claim 10.  Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, each of independent claims 1 and 11 recites the following arrangement of limitations:
causing displaying, in a visual user interface of the computer display device:
a first node in the multiway graph positioned at a center of the visual user interface, and
one or more child nodes, which are direct neighbor nodes of the first node in the multiway graph, wherein the child nodes are each positioned at radially symmetric positions surrounding the first node;
receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes; and
updating the visual user interface to display:

the first child node being positioned in the common circular area surrounding the one or more child nodes.

As can be seen, claims 1 and 11 require selecting a first child node from one or more child nodes, and updating a visual user interface to display one or more first grandchild nodes positioned around a common circular area surrounding the one or more child nodes, the first child node also being positioned in the common circular area surrounding the one or more child nodes.  As the first child node is selected from the one or more child nodes, and is thus included in the one or more child nodes, the first child node being positioned in the common circular area surrounding the one or more child nodes would imply that the first child node is displayed twice: (1) in the common circular area surrounding the one or more child nodes, and (2) with the one or more child nodes surrounded by the common circular area.  The specification, however, does not provide support for such a teaching.  The specification describes displaying one or more child nodes at radially symmetric positions surrounding a first node, and updating a visual user interface in response to selecting a first child node from the one or more child nodes so as to display one or more first grandchild nodes positioned at radially symmetric positions around a common circular area surrounding the one or more child nodes other the selected first child node, and wherein the first child node is also positioned in the common circular area surrounding the one or more child nodes other the first child node (i.e. the selected first child node is moved into the common circular area surrounding the remaining child nodes) (see e.g. paragraphs 0042 and 0052-0054, and FIGS. 2 and 3 of the specification as filed).  However, as noted, the specification does not disclose or suggest updating a visual user interface to display a selected first child node and one or more grandchild nodes in a common circular area 
	Claims 2-10 and 20 depend from claim 1 and thereby include all of the limitations of claim 1.  Consequently, claims 2-10 and 20 are rejected under a similar rationale as described above with respect to claim 1.  Similarly, claims 12-19 depend from claim 11 and thereby include all of the limitations of claim 11, and are therefore rejected under a similar rationale as described above for claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in claim 4, there is no antecedent basis for “the one or more child nodes displayed as first-shaped polygons.”  Claim 4 depends from claim 1, which recites “one or more child nodes” but does not recite child nodes “displayed as first-shaped polygons.”  Claim 5 depends from claim 4 and thereby includes all of the limitations of claim 4, and is therefore rejected under a similar rationale.
In claim 8, the phrase “displaying a subset of the one or more first grandchild nodes as third-shaped polygons” is considered to render the claim indefinite.  Neither claim 8 nor claim 1, upon which claim 8 depends, recites first or second-shaped polygons.  Accordingly, it is unclear as to whether claim 8 requires three differently shaped polygons.

In claim 11, there is no antecedent basis for “the computer display device.”  Also in claim 11, there is no antecedent basis for “the multiway graph” occurring within the phase, “a first node in the multiway graph positioned at a center of the visual user interface.”
Claims 12-19 depend from claim 11 and thereby include all of the limitations of claim 11.  Accordingly, claims 12-19 are rejected under a similar rationale as described above with respect to claim 11.
Also in claim 14, there is no antecedent basis for “the one or more child nodes displayed as first-shaped polygons.”  Claim 14 depends from claim 11, which recites “one or more child nodes” but does not recite child nodes “displayed as first-shaped polygons.”  Claim 15 depends from claim 14 and thereby includes all of the limitations of claim 14, and is therefore rejected under a similar rationale.
Also in claim 18, the phrase “displaying a subset of the one or more first grandchild nodes as third-shaped polygons” is considered to render the claim indefinite.  Neither claim 18 nor claim 11, upon which claim 18 depends, recites first or second-shaped polygons.  Accordingly, it is unclear as to whether claim 18 requires three differently shaped polygons.
In claim 20, there is no antecedent basis for “the device data.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,818,053 (the “Parent”). Although the claims at claim 1 of the Parent anticipates or renders obvious claims 1 and 11 of the instant application.
In particular, like in claim 1 of the instant application, claim 1 of the Parent is directed to a computer-implemented method for visually displaying on a computer display device data that is organized in digital computer memory as a multiway graph, the method comprising:
causing displaying, in a visual user interface of the computer display device (i.e. claim 1 of the Parent recites, “displaying, in a visual user interface of the computer display device…”):
a first node in the multiway graph positioned at a center of the visual user interface (i.e. claim 1 of the Parent recites, “displaying…a first node positioned at a center of the visual user interface”), and
one or more child nodes, which are direct neighbor nodes of the first node in the multiway graph, wherein the child nodes are each positioned at radially symmetric positioned surrounding the first node (i.e. claim 1 of the Parent recites, “displaying…one or more child nodes, which are direct neighbor nodes of the first node, wherein the child nodes are each positioned at radially symmetric positions surrounding the first node”);
receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes (i.e. claim 1 of the Parent recites, “receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes”); and
updating the visual user interface to display (i.e. claim 1 of the Parent recites, “in response to receiving the first input, updating the visual user interface to display…”):
one or more first grandchild nodes, which are direct neighbor nodes of the first child node in the multiway graph, each positioned at radially symmetric positions around a common circular area surrounding the one or more child nodes (i.e. claim 1 of the Parent recites, “updating the visual user interface to display…one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, each positioned at radially symmetric positions around a second common circular area surrounding the one or more child nodes”), and
the first child node being positioned in the common circular area surrounding the one or more child nodes (i.e. claim 1 of the Parent recites, “the first child node is positioned in the second common circular area surrounding the one or more child nodes.).
Accordingly, as can be seen, claim 1 of the instant application is anticipated by claim 1 of the Parent.
	Like in claim 11 of the instant application, claim 1 of the Parent recites the following computer-implemented steps:
causing displaying, in a visual user interface of the computer display device (i.e. claim 1 of the Parent recites, “displaying, in a visual user interface of the computer display device…”):
a first node in the multiway graph positioned at a center of the visual user interface (i.e. claim 1 of the Parent recites, “displaying…a first node positioned at a center of the visual user interface”), and
one or more child nodes, which are direct neighbor nodes of the first node in the multiway graph, wherein the child nodes are each positioned at radially symmetric positioned surrounding the first node (i.e. claim 1 of the Parent recites, “displaying…one or more child nodes, which are direct neighbor nodes of the first node, wherein the child nodes are each positioned at radially symmetric positions surrounding the first node”);
receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes (i.e. claim 1 of the Parent recites, “receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes”); and
updating the visual user interface to display (i.e. claim 1 of the Parent recites, “in response to receiving the first input, updating the visual user interface to display…”):
one or more first grandchild nodes, which are direct neighbor nodes of the first child node in the multiway graph, each positioned at radially symmetric positions around a common circular area surrounding the one or more child nodes (i.e. claim 1 of the Parent recites, “updating the visual user interface to display…one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, each positioned at radially symmetric positions around a second common circular area surrounding the one or more child nodes”), and
the first child node being positioned in the common circular area surrounding the one or more child nodes (i.e. claim 1 of the Parent recites, “the first child node is positioned in the second common circular area surrounding the one or more child nodes.).
Claim 1 of the Parent does not explicitly recite that the above steps are implemented via instructions stored on a non-transitory computer-readable medium of a data processing system that further comprises a memory and one or more processors for executing the instructions, as is required by claim 11 of the instant application.  Nevertheless, computer systems that comprise memory, one or more processors and a non-transitory computer-readable medium comprising instructions that are executed by the one or more processors to perform various tasks are notoriously well-known in the art.  The Examiner takes OFFICIAL NOTICE of this .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,417,797 (the “Grandparent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the Grandparent either anticipate or render obvious claims 1-20 of the instant application.
In particular, like in claim 1 of the instant application, claim 1 of the Grandparent is directed to a computer-implemented method for visually displaying on a computer display device data that is organized in digital computer memory as a multiway graph, the method comprising:
causing displaying, in a visual user interface of the computer display device (i.e. claim 1 of the Grandparent recites, “displaying, in a visual user interface of the computer display device…”):
a first node in the multiway graph positioned at a center of the visual user interface (i.e. claim 1 of the Grandparent recites, “displaying…a first node positioned at a center of the visual user interface”), and
one or more child nodes, which are direct neighbor nodes of the first node in the multiway graph, wherein the child nodes are each positioned at radially symmetric positioned surrounding the first node (i.e. claim 1 of the Grandparent recites, “displaying…one or more child nodes, which are direct neighbor nodes of the first node, wherein the child nodes are displayed as first-shaped polygons each positioned at radially symmetric positions surrounding the first node”);
receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes (i.e. claim 1 of the Grandparent recites, “receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes”); and
updating the visual user interface to display (i.e. claim 1 of the Grandparent recites, “in response to receiving the first input, updating the visual user interface to display…”):
one or more first grandchild nodes, which are direct neighbor nodes of the first child node in the multiway graph, each positioned at radially symmetric positions around a common circular area surrounding the one or more child nodes (i.e. claim 1 of the Grandparent recites, “updating the visual user interface to display…one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, displayed as second-shaped polygons each positioned at radially symmetric positions around a second common circular area surrounding the one or more child nodes”), and
the first child node being positioned in the common circular area surrounding the one or more child nodes (i.e. claim 1 of the Grandparent recites, “wherein the first child node is positioned below the first node in the second common circular area surrounding the one or more child nodes.).

	Like in claim 2 of the instant application, claim 2 of the Grandparent teaches the following steps:
	receiving, in the visual user interface, a second input that specifies a selection of a second child node from the one or more child nodes (i.e. claim 2 of the Grandparent recites, “receiving, in the visual user interface, a second input that specifies a selection of a second child node from the one or more child nodes”);
in response to receiving the second input, updating the visual user interface to display (i.e. claim 2 of the Grandparent recites, “in response to receiving the second input, updating the visual user interface to display…”);
the first node positioned at the center of the visual user interface (i.e. claim 2 of the Grandparent recites, “updating the visual user interface to display…the first node positioned at the center of the visual user interface”),
the one or more child nodes, displayed as first-shaped polygons each positioned at radially symmetric positions surrounding the first node, wherein the second child node is positioned, within the radially symmetric positions surrounding the first node directly below the first node, wherein the first child node is positioned, within the radially symmetric positions surrounding the first node at a radially symmetric position other than directly below the first node (i.e. claim 2 of the Grandparent recites, “updating the visual user interface to display…the one or more child nodes, other than the second child node, displayed as first-shaped polygons each positioned at radially symmetric positions around the first common circular area surrounding the first node, wherein the first child node is positioned, within the radially symmetric positions and 
one or more second grandchild nodes, other than the first node, displayed as second shaped polygons each positioned at radially symmetric positions around the circular area surrounding the one or more child nodes (i.e. claim 2 of the Grandparent recites, “updating the visual user interface to display…one or more second grandchild nodes, which are direct neighbor nodes of the second child node, other than the first node, displayed as second-shaped polygons each positioned at radially symmetric positions around the second common circular area surrounding the one or more child nodes, wherein the second child node is positioned below the first node in the second common circular area surrounding the one or more child nodes.”).
Accordingly, claim 2 of the Grandparent anticipates claim 2 of the instant application.
	Like in claim 3 of the instant application, claim 3 of the Grandparent teaches the following steps:
receiving, in the visual user interface, a second input that specifies a selection of a first grandchild node from the one or more first grandchild nodes (i.e. claim 3 of the Grandparent recites, “receiving, in the visual user interface, a third input that specifies a selection of a second grandchild node from the one or more second grandchild nodes”);
in response to receiving the second input, updating the visual user interface to display (i.e. claim 3 of the Grandparent recites, “in response to receiving the third input, updating the visual user interface to display…”):
the first grandchild node at the center of the visual user interface (i.e. claim 3 of the Grandparent recites, “updating the visual user interface to 
one or more great-grandchild nodes, displayed as first-shaped polygons each positioned at radially symmetric positions surrounding the first grandchild node (i.e. claim 3 of the Grandparent recites, “updating the visual user interface to display…one or more great-grandchild nodes, displayed as first-shaped polygons each positioned at radially symmetric positions surrounding the selected second grandchild node”),
the first child node positioned at a location, within the visual user interface, that is distinct from the radially symmetric positions surrounding the first grandchild node and the center of the visual user interface (i.e. claim 3 of the Grandparent recites, “updating the visual user interface to display… the second child node positioned at a location, within the visual user interface, that is distinct from the radially symmetric positions surrounding the selected second grandchild node and the center of the visual user interface”),
wherein the first child node is displayed as a polygon with a circular dashed-lined border that delineates an area corresponding to the first child node from areas corresponding to the first grandchild node and the radially symmetric positions surrounding the first grandchild node (i.e. claim 3 of the Grandparent recites, “wherein the second child node is displayed as a polygon with a circular dashed-lined border that delineates an area corresponding to the second child node from areas corresponding to the selected second grandchild node and the radially symmetric positions surrounding the selected second grandchild node.”).
Accordingly, claim 3 of the Grandparent anticipates claim 3 of the instant application.
	Like in claim 4 of the instant application, claim 5 of the Grandparent teaches the following steps:
displaying, in association with each of the one or more child nodes displayed as first-shaped polygons, one or more respective text descriptions of the one or more child nodes (i.e. claim 5 of the Grandparent recites, “displaying, in response to receiving the first input, in association with each of the one or more child nodes displayed as first-shaped polygons, one or more respective text descriptions of the one or more child nodes); 
wherein each of the first-shaped polygons are connected to the first node by a solid line (i.e. claim 5 of the Grandparent recites, “wherein each of the first-shaped polygons are connected to the first node by a solid line”); 
wherein the first-shaped polygon corresponding to the first child node is connected to the first node by a thick solid line, which is thicker in width than the solid line (i.e. claim 5 of the Grandparent recites, “wherein the first-shaped polygon corresponding to the first child node is connected to the first node by a thick solid line, which is thicker in width than the solid line.”).
Accordingly, claim 5 of the Grandparent anticipates claim 4 of the instant application.
	Like in claim 5 of the instant application, claim 6 of the Grandparent teaches that each of the first-shaped polygons corresponding to the one or more child nodes contains a visual icon having a distinct form from among a plurality of forms and corresponding to a type of data contained within each corresponding child node (i.e. claim 6 of the Grandparent recites, “wherein each of the first-shaped polygons corresponding to the one or more child nodes each contain a visual icon having a distinct form from among a plurality of forms and corresponding to a type of data contained within each corresponding child node.”).  Accordingly, claim 6 of the Grandparent anticipates claim 5 of the instant application.
Like in claim 6 of the instant application, claim 7 of the Grandparent teaches that updating the visual user interface further comprises displaying two or more text descriptions each associated with a first grandchild node of the first grandchild nodes and positioned at a 
Like in claim 7 of the instant application, claim 8 of the Grandparent teaches that displaying the visual user interface further comprises:
displaying a subset of the one or more child nodes as first-shaped polygons each positioned at radially symmetric positions surrounding the first node when the one or more child nodes, which are direct neighbor nodes of the first node, exceed a configured threshold of displayable nodes (i.e. claim 8 of the Grandparent recites, “displaying a subset of the one or more child nodes as the first-shaped polygons each positioned at radially symmetric positions surrounding the first node when the one or more child nodes, which are direct neighbor nodes of the first node, exceed a configured threshold of displayable nodes”);
wherein a number of the child nodes, within the subset of the one or more child nodes, does not exceed the configured threshold (i.e. claim 8 of the Grandparent recites, “wherein a number of the child nodes, within the subset of the one or more child nodes, does not exceed the configured threshold”);
displaying an icon adjacent to one of the child nodes within the subset of the one or more child nodes (i.e. claim 8 of the Grandparent recites, “displaying an icon adjacent to one of the child nodes within the subset of the one or more child nodes”);
in response to receiving input selecting the icon, displaying a dropdown list of other child nodes from the one or more child nodes, other than the child nodes within the subset of the one or more child nodes (i.e. claim 8 of the Grandparent recites, “in response to receiving input selecting the icon, displaying a dropdown list of other child nodes from the one or more child nodes, other than the child nodes within the subset of one or more child nodes.”).
Accordingly, claim 8 of the Grandparent anticipates claim 7 of the instant application.
	Like in claim 8 of the instant application, claim 9 of the Grandparent teaches that updating the visual user interface further comprises:
displaying a subset of the one or more first grandchild nodes as third-shaped polygons each positioned at radially symmetric positions around the circular area surrounding the one or more child nodes when the one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, exceed a configured threshold of displayable nodes (i.e. claim 9 of the Grandparent recites, “displaying a subset of the one or more first grandchild nodes as third-shaped polygons each positioned at radially symmetric positions around the second common circular area surrounding the one or more child nodes when the one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, exceed a configured threshold of displayable nodes”);
wherein a number of grandchild nodes, within the subset of the one or more first grandchild nodes, does not exceed the configured threshold (i.e. claim 9 of the Grandparent recites, “wherein a number of grandchild nodes, within the subset of the one or more first grandchild nodes, does not exceed the configured threshold”); 
displaying page selection icons, positioned below the circular area surrounding the one or more child nodes (i.e. claim 9 of the Grandparent recites, “displaying page selection icons, positioned below the second common circular area surrounding the one or more child nodes.”).
Accordingly, claim 9 of the Grandparent anticipates claim 8 of the instant application.
	Like in claim 9 of the instant application, claim 4 of the Grandparent teaches the following steps:
	receiving, in the visual user interface, a second input that specifies hovering over a first grandchild node from the one or more grandchild nodes (i.e. claim 4 of the Grandparent recites, “receiving, in the visual user interface, a fourth input that specifies hovering over a second grandchild node”);
in response to receiving the second input, displaying a detail icon adjacent to the first grandchild node, which when selected updates the visual user interface to display a summary form of data comprising data stored within the first grandchild node and data associated with the first grandchild node (i.e. claim 4 of the Grandparent recites, “in response to receiving the fourth input, displaying a detail icon adjacent to the second grandchild node, which when selected updates the visual user interface to display a summary form of data comprising data stored within the second grandchild node and data associated with the second grandchild node.”).
Accordingly, claim 4 of the Grandparent anticipates claim 9 of the instant application.
	Regarding claim 10 of the instant application, the claims of the Grandparent do not explicitly recite that device data stored in memory is stored as a hierarchical tree and that the multiway graph is a graphical representation of the hierarchical tree, as is required by claim 10 of the instant application.  Nevertheless, storing data via a hierarchical tree, and providing a graphical representation of a such a tree is notoriously well-known in the art.  The Examiner 
Like in claim 11 of the instant application, claim 10 of the Grandparent is directed to a data processing system comprising a memory; one or more processors coupled to the memory; and a non-transitory computer-readable medium that stores instructions which, when executed by the one or more processors, cause performance of:
causing displaying, in a visual user interface of the computer display device (i.e. claim 10 of the Grandparent recites, “displaying, in a visual user interface of the computer display device…”):
a first node in the multiway graph positioned at a center of the visual user interface (i.e. claim 10 of the Grandparent recites, “displaying…a first node positioned at a center of the visual user interface”), and
one or more child nodes, which are direct neighbor nodes of the first node in the multiway graph, wherein the child nodes are each positioned at radially symmetric positioned surrounding the first node (i.e. claim 10 of the Grandparent recites, “displaying…one or more child nodes, which are direct neighbor nodes of the first node, wherein the child nodes are displayed as first-shaped polygons each positioned at radially symmetric positions surrounding the first node”);
receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes (i.e. claim 10 of the Grandparent recites, “receiving, using the visual user interface, a first input that specifies a selection of a first child node from the one or more child nodes”); and
updating the visual user interface to display (i.e. claim 10 of the Grandparent recites, “in response to receiving the first input, updating the visual user interface to display…”):
one or more first grandchild nodes, which are direct neighbor nodes of the first child node in the multiway graph, each positioned at radially symmetric positions around a common circular area surrounding the one or more child nodes (i.e. claim 10 of the Grandparent recites, “updating the visual user interface to display…one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, displayed as second-shaped polygons each positioned at radially symmetric positions around a second common circular area surrounding the one or more child nodes”), and
the first child node being positioned in the common circular area surrounding the one or more child nodes (i.e. claim 10 of the Grandparent recites, “wherein the first child node is positioned below the first node in the second common circular area surrounding the one or more child nodes.).
Accordingly, as can be seen, claim 11 of the instant application is anticipated by claim 10 of the Grandparent.
	Like in claim 12 of the instant application, claim 11 of the Grandparent teaches the following steps:
	receiving, in the visual user interface, a second input that specifies a selection of a second child node from the one or more child nodes (i.e. claim 11 
in response to receiving the second input, updating the visual user interface to display (i.e. claim 11 of the Grandparent recites, “in response to receiving the second input, updating the visual user interface to display…”);
the first node positioned at the center of the visual user interface (i.e. claim 11 of the Grandparent recites, “updating the visual user interface to display…the first node positioned at the center of the visual user interface”),
the one or more child nodes, displayed as first-shaped polygons each positioned at radially symmetric positions surrounding the first node, wherein the second child node is positioned, within the radially symmetric positions surrounding the first node directly below the first node, wherein the first child node is positioned, within the radially symmetric positions surrounding the first node at a radially symmetric position other than directly below the first node (i.e. claim 11 of the Grandparent recites, “updating the visual user interface to display…the one or more child nodes, other than the second child node, displayed as first-shaped polygons each positioned at radially symmetric positions around the first common circular area surrounding the first node, wherein the first child node is positioned, within the radially symmetric positions around the first common circular area surrounding the first node at a radially symmetric position other than directly below the first node”), and 
one or more second grandchild nodes, other than the first node, displayed as second shaped polygons each positioned at radially symmetric positions around the circular area surrounding the one or more child nodes (i.e. claim 11 of the Grandparent recites, “updating the visual user interface to display…one or 
Accordingly, claim 11 of the Grandparent anticipates claim 12 of the instant application.
	Like in claim 13 of the instant application, claim 12 of the Grandparent teaches the following steps:
receiving, in the visual user interface, a second input that specifies a selection of a first grandchild node from the one or more first grandchild nodes (i.e. claim 12 of the Grandparent recites, “receiving, in the visual user interface, a third input that specifies a selection of a second grandchild node from the one or more second grandchild nodes”);
in response to receiving the second input, updating the visual user interface to display (i.e. claim 12 of the Grandparent recites, “in response to receiving the third input, updating the visual user interface to display…”):
the first grandchild node at the center of the visual user interface (i.e. claim 12 of the Grandparent recites, “updating the visual user interface to display…the selected second grandchild node at the center of the visual user interface”),
one or more great-grandchild nodes, displayed as first-shaped polygons each positioned at radially symmetric positions surrounding the first grandchild node (i.e. claim 12 of the Grandparent recites, “updating the visual user interface to display…one or more great-grandchild nodes, displayed as first-shaped 
the first child node positioned at a location, within the visual user interface, that is distinct from the radially symmetric positions surrounding the first grandchild node and the center of the visual user interface (i.e. claim 12 of the Grandparent recites, “updating the visual user interface to display… the second child node positioned at a location, within the visual user interface, that is distinct from the radially symmetric positions surrounding the selected second grandchild node and the center of the visual user interface”),
wherein the first child node is displayed as a polygon with a circular dashed-lined border that delineates an area corresponding to the first child node from areas corresponding to the first grandchild node and the radially symmetric positions surrounding the first grandchild node (i.e. claim 12 of the Grandparent recites, “wherein the second child node is displayed as a polygon with a circular dashed-lined border that delineates an area corresponding to the second child node from areas corresponding to the selected second grandchild node and the radially symmetric positions surrounding the selected second grandchild node.”).
Accordingly, claim 12 of the Grandparent anticipates claim 13 of the instant application.
	Like in claim 14 of the instant application, claim 14 of the Grandparent teaches the following steps:
displaying, in association with each of the one or more child nodes displayed as first-shaped polygons, one or more respective text descriptions of the one or more child nodes (i.e. claim 14 of the Grandparent recites, “displaying, in response to receiving the first input, in association with each of the one or more child nodes displayed as first-shaped polygons, one or more respective text descriptions of the one or more child nodes); 
wherein each of the first-shaped polygons are connected to the first node by a solid line (i.e. claim 14 of the Grandparent recites, “wherein each of the first-shaped polygons are connected to the first node by a solid line”); 
wherein the first-shaped polygon corresponding to the first child node is connected to the first node by a thick solid line, which is thicker in width than the solid line (i.e. claim 14 of the Grandparent recites, “wherein the first-shaped polygon corresponding to the first child node is connected to the first node by a thick solid line, which is thicker in width than the solid line.”).
Accordingly, claim 14 of the Grandparent anticipates claim 14 of the instant application.
	Like in claim 15 of the instant application, claim 15 of the Grandparent teaches that each of the first-shaped polygons corresponding to the one or more child nodes contains a visual icon having a distinct form from among a plurality of forms and corresponding to a type of data contained within each corresponding child node (i.e. claim 15 of the Grandparent recites, “wherein each of the first-shaped polygons corresponding to the one or more child nodes each contain a visual icon having a distinct form from among a plurality of forms and corresponding to a type of data contained within each corresponding child node.”).  Accordingly, claim 15 of the Grandparent anticipates claim 15 of the instant application.
Like in claim 16 of the instant application, claim 16 of the Grandparent teaches that updating the visual user interface further comprises displaying two or more text descriptions each associated with a first grandchild node of the first grandchild nodes and positioned at a calculated proximity from the associated first grandchild node of the one or more grandchild nodes such that spacing of the two or more text descriptions are equally spaced (i.e. claim 16 of the Grandparent recites, “wherein updating the visual user interface further comprises: displaying two or more text descriptions each associated with a first grandchild node of the first grandchild nodes and positioned at a calculated proximity from the associated first grandchild node of the one or more grandchild nodes such that spacing between each text description of 
Like in claim 17 of the instant application, claim 17 of the Grandparent teaches that displaying the visual user interface further comprises:
displaying a subset of the one or more child nodes as first-shaped polygons each positioned at radially symmetric positions surrounding the first node when the one or more child nodes, which are direct neighbor nodes of the first node, exceed a configured threshold of displayable nodes (i.e. claim 17 of the Grandparent recites, “displaying a subset of the one or more child nodes as the first-shaped polygons each positioned at radially symmetric positions surrounding the first node when the one or more child nodes, which are direct neighbor nodes of the first node, exceed a configured threshold of displayable nodes”);
wherein a number of the child nodes, within the subset of the one or more child nodes, does not exceed the configured threshold (i.e. claim 17 of the Grandparent recites, “wherein a number of the child nodes, within the subset of the one or more child nodes, does not exceed the configured threshold”);
displaying an icon adjacent to one of the child nodes within the subset of the one or more child nodes (i.e. claim 17 of the Grandparent recites, “displaying an icon adjacent to one of the child nodes within the subset of the one or more child nodes”);
in response to receiving input selecting the icon, displaying a dropdown list of other child nodes from the one or more child nodes, other than the child nodes within the subset of the one or more child nodes (i.e. claim 17 of the Grandparent recites, “in response to receiving input selecting the icon, displaying 
Accordingly, claim 17 of the Grandparent anticipates claim 17 of the instant application.
	Like in claim 18 of the instant application, claim 18 of the Grandparent teaches that updating the visual user interface further comprises:
displaying a subset of the one or more first grandchild nodes as third-shaped polygons each positioned at radially symmetric positions around the circular area surrounding the one or more child nodes when the one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, exceed a configured threshold of displayable nodes (i.e. claim 18 of the Grandparent recites, “displaying a subset of the one or more first grandchild nodes as third-shaped polygons each positioned at radially symmetric positions around the second common circular area surrounding the one or more child nodes when the one or more first grandchild nodes, which are direct neighbor nodes of the first child node, other than the first node, exceed a configured threshold of displayable nodes”);
wherein a number of grandchild nodes, within the subset of the one or more first grandchild nodes, does not exceed the configured threshold (i.e. claim 18 of the Grandparent recites, “wherein a number of grandchild nodes, within the subset of the one or more first grandchild nodes, does not exceed the configured threshold”); 
displaying page selection icons, positioned below the circular area surrounding the one or more child nodes (i.e. claim 18 of the Grandparent recites, “displaying page selection icons, positioned below the second common circular area surrounding the one or more child nodes.”).
Accordingly, claim 18 of the Grandparent anticipates claim 18 of the instant application.

	receiving, in the visual user interface, a second input that specifies hovering over a first grandchild node from the one or more grandchild nodes (i.e. claim 13 of the Grandparent recites, “receiving, in the visual user interface, a fourth input that specifies hovering over a second grandchild node”);
in response to receiving the second input, displaying a detail icon adjacent to the first grandchild node, which when selected updates the visual user interface to display a summary form of data comprising data stored within the first grandchild node and data associated with the first grandchild node (i.e. claim 13 of the Grandparent recites, “in response to receiving the fourth input, displaying a detail icon adjacent to the second grandchild node, which when selected updates the visual user interface to display a summary form of data comprising data stored within the second grandchild node and data associated with the second grandchild node.”).
Accordingly, claim 13 of the Grandparent anticipates claim 19 of the instant application.
	Regarding claim 20 of the instant application, the claims of the Grandparent do not explicitly recite that device data stored in memory is stored as a hierarchical tree and that the multiway graph is a graphical representation of the hierarchical tree, as is required by claim 20 of the instant application.  Nevertheless, storing data via a hierarchical tree, and providing a graphical representation of a such a tree is notoriously well-known in the art.  The Examiner takes OFFICIAL NOTICE of this teaching.  It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent before him prior to the effective filing date of the claimed invention, to employ the multiway graph taught by the claims of the Grandparent to graphically represent such a hierarchical tree of device data stored in memory like known the art.  It would have been advantageous to one of ordinary skill to utilize such a combination .


Allowable Subject Matter
Claims 1-20 would be allowable if the above double patenting rejections were overcome (e.g. through the filing of an appropriate terminal disclaimer) and if the claims were rewritten or amended to overcome the above rejections under 35 § U.S.C. 112.  The Examiner notes though that any such amendments would necessitate a reevaluation of the amended claims vis-à-vis the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claims 1 and 11, displaying a multiway graph by displaying children of a node around a first common circular area surrounding the node, and by further displaying grandchildren of the node around a second common circular area surrounding the children, is well-known in the art (see e.g. U.S. Patent Application Publication No. 2003/0210284 to Vandruff et al., U.S. Patent No. 6,219,053 to Tachibana et al., U.S. Patent No. 6,104,400 to Halachmi et al., U.S. Patent Application Publication No. 2014/0047361 to Gaspar et al., U.S. Patent No. 8,707,211 to Yasui et al., and U.S. Patent No. 8,286,096 to Shibaike).  Particularly, like claimed, the prior art (e.g. Tachibana et al.) teaches displaying a first node positioned at a center of a visual user interface and one or more child nodes at radially symmetric positions surrounding the first node, whereby a user can apply a first input that specifies a selection of a first child node from the one or more child nodes and the visual user interface is updated to additionally display one or more grandchild nodes positioned at radially symmetric positions around a common circular area surrounding the one or more child nodes.  at radially symmetric positions around a common circular area surrounding the one or more child nodes, and wherein the selected first child node is also positioned in the common circular area surrounding the one or more child nodes, in conjunction with the other features required by claims 1 and 11.
Claims 2-10 and 20 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly claims 2-10 and 20 are considered allowable for the above reasons by which claim 1 is allowed.  Similarly, claims 12-19 depend from claim 11 and thereby include all of the limitations of claim 11, and are therefore allowed for the above reasons by which claim 11 is allowed.




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Particularly, as noted above, the U.S. Patents to Yasui et al. and Shibaike cited therein teach displaying a multiway graph by displaying children of a node around the node, and by displaying grandchildren of the node around a common circular area surrounding the children.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/BTB/
2/12/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173